UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Ronald Satish Emrit, )
)
Plaintiff, )
) Case: 1:17-cv-00173 (F Deck)
V_ ) Assigned To : Unassigned
) Assign. Date : 1/27/2017
Holland & Knight el a/_, ) Description: Pro Se Gen. Civil
)
)
Defendants. )
MEMORANDUM OPINION

This matter is before the Court on its initial review of the plaintiffs pro se complaint and
application for leave to proceed in forma pauperis (IFP). Under the statute governing in forma
pauperis proceedings, the Court is required to dismiss a case “at any time” it determines that the
action, among other grounds, fails to state a claim upon which relief may be granted 28 U.S.C.
§ 1915(e)(2)(B)(ii).

The plaintiff resides in Las Vegas, Nevada. He has sued four defendants based in the
District of Columbia, including Holland & Knight, LLP and the D.C. Bar, for $45 million. The
complaint arises from an alleged breach of a contract that the plaintiff allegedly formed in 2005
with defendants Thomas Hart and On The Potomac Productions or On The Potomac, Inc.

In a diversity action, such as here, “this court must look to local law for the applicable
statute oflimitations.” KuwaitAirways Corp. v. Am. Sec. Bank, N.A., 890 F.Zd 456, 460 (D.C.
Cir. 1989). Showing his awareness of the District’s three-year statute of limitations for such
claims, see D.C. Code § 12-301(7), the plaintiff “argues that the statute oflimitations should be

equitably tolled because of the fact that [he] did not previously know that he could bring forth
l

this cause of action as a pro se plaintiff appearing in forma pauperis.” Compl. 11 4. The plaintiff
does not state when he made that discovery, but the federal statutes permitting pro se, in forma
pauperis actions have been in place since 1948. The plaintiffs excuse is further undermined by
the fact that since accrual of the instant claims, he has appeared pro se in at least “eight cases in
the District of Nevada since September 2014,” Ernrit v. Sac. Sec. Aa’min., No. 2:14~CV-01760-
GMN, 2015 WL 4597834, at *6 (D. Nev. July 29, 2015), and in one other civil action in this
Court that included tort claims, Emrit v. NIH, 157 F. Supp. 3d 52 (D.D.C. 2016). Most, ifnot a11,
of the plaintiffs cases were permitted to proceed under the in forma pauperis statute. In
addition, the District of Nevada found from “an online search of PACER” that since 2013, the
plaintiff “has filed 73 cases in federal district courts and 49 appeals in federal circuit courts
nationwide.” Emrit, 2015 WL 4597834, at *7. In an order not binding here, the District of
Nevada has declared the plaintiff a “vexatious litigant” and has placed restrictions on his ability
to file a “complaint, petition, or other document in this court without first obtaining leave of this
court.” Id. at *2.

As applicable here, “a claim accrues from the point that ‘a plaintiff has knowledge of the
facts that constitute the cause of action, not when he attains knowledge of the legal significance
ofthose facts.’ ” Silviaus v. Snapple Beverage Carp., 793 F. Supp. 2d 414, 418 (D.D.C. 2011)
(quoting Fleck v. Cablevisian VII, Inc., 799 F. Supp. 187, 190 (D.D.C. 1992)). The instant
claims arose from Hart’s alleged breach of the contract. Nevertheless, as discussed next, the
plaintiff has advanced different theories against each defendant, none of which survives the

statute of limitations (or could survive a merits analysis).

1. Defendant Hart d/b/a On The Potomac, lnc.

lt is difficult to pinpoint when the alleged breach occurred, if it occurred at all. The
plaintiff alleges, for example, that “in the latter part of 2005,” he paid defendant Hart, doing
business as On The Potomac, Inc., approximately $l,500 to be introduced “to the hip hop artist .
. . LL Cool J aka James Todd Smith.” Compl. 11 17. He also alleges that the contract “was
supposed to provide the plaintiff with ‘artist development.”’ Ia’. 11 19. The plaintiff admits that
Hart “did provide some sort of ‘artist development’ for the plaintiff in the sense that [he]
introduced the plaintiff to the producer . . . of Street Star Studios in Haymarket, VA.” Ia’. 11 23.
That producer, in turn, “produced and engineered” a reggae song “for the plaintif .” Id. 11 37. In
addition, Hart allegedly “helped the plaintiff recover [a] retainer” paid to another firm that the
plaintiff was able to use “to attend the Grammy Awards in February, 2006 with his then-
publicist[.]” Ia'.1125.
2. Defendant Holland & Knight

The plaintiff has sued Holland & Knight because Hart allegedly worked at the law firm
as a telecommunications lawyer at the relevant time period. See Compl. 11 20. The plaintiff
seeks to hold the law firm “vicariously liable for [Hart’s alleged] misfeasance, nonfeasance, and
malfeasance[.]" Compl. 11 21. But the plaintiff admits that he “officially signed a contract with
[Hart’s company,] On The Potomac, lnc,” ia’., thereby foreclosing a basis of liability with respect
to the firm. See Jia Di Feng v. See-Lee Lim, 786 F. Supp. 2d 96, 105 (D.D.C. 2011)(dismissing
breach of contract claim against employer where “[p]laintiff [had] allege[d] no facts to suggest
that she was acting within the scope of her alleged employment at the time she ‘solicited [ ]

773

immigration business ) (record citations omitted)).

3. Defendant D.C. Bar

At an unspecified time, the plaintiff allegedly filed a grievance against Hart with the D.C.
Bar “due to the fact that . . . Hart . . . never officially introduced the plaintiff to LL Cool J at
Love The Club/Dream[.]” Id. 11 32. The plaintiffs claim against the D.C. Bar is based on its
alleged failure to reprimand Hart for the alleged breach. But the disciplining of attorneys
admitted to the District of Columbia bar is the province of the D.C. Court of Appeals, over which
this Court has nojurisdiction. D.C. Court aprpeals v. Feldman, 460 U.S. 462, 464 (1983).

4. The Timing of the Complaint

 

Based on the plaintiff s factual allegations, and drawing all reasonable inferences in his
favor, the Court finds that the alleged breach occurred in 2006 at the latest. Therefore, the
plaintiff had until 2009 to file his claims. The Clerk of Court received this action on November
14, 2016. The plaintiff has asserted no credible reason to excuse his seven-year delay in bringing
this action. Consequently, this case will be dismissed as barred by the statute of limitations. See
Araya v. Kessler, No. 15-7021, 2015 WL 5210518, at *1 (D.C. Cir. Aug. 12, 2015) (per curiam)
(noting that “the district court did not err in concluding sua sponte that any independent claim for
breach of fiduciary duty would be time-barred by the three-year statute of limitations for such

claims”). A separate Order accompanies this Memorandum Opinion.

%#///,Wc//

Chief Judge

 

Date: Januaron z ,2017